UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14D-9 Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 HIGHER ONE HOLDINGS, INC. (Name of Subject Company) HIGHER ONE HOLDINGS, INC. (Name of Person Filing Statement) Common Stock, par value $0.001 per share (Title of Class of Securities) 42983D104 (CUSIP Number of Class of Securities) Marc Sheinbaum President and Chief Executive Officer Higher One Holdings, Inc. 115 Munson Street New Haven, CT 06511 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With a copy to: Ethan A.Klingsberg, Esq. Thomas Kavanaugh Neil Markel, Esq. Vice President, General Counsel and Secretary Cleary Gottlieb Steen & Hamilton LLP Higher One Holdings, Inc. One Liberty Plaza 115 Munson Street New York, NY 10006 New Haven, CT, 06511 (212) 225-2000 (203) 776-7776 ☒ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Schedule 14D-9 filing consists of the following documents related to the proposed acquisition of Higher One Holdings, Inc., a Delaware corporation (“ Higher One ”), by Winchester Acquisition Holdings Corp., a Delaware corporation (“ Parent ”), and Winchester Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of Parent (“ Merger Sub ”), pursuant to the terms of the Agreement and Plan of Merger dated June 29, 2016 (the “ Merger Agreement ”), among Higher One, Merger Sub and Parent: ● a press release issued by Higher One dated June 30, 2016, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference; ● a form of message to Higher One’s employees from Marc Sheinbaum, Higher One’s President and Chief Executive Officer, first used or made available on June 30, 2016, a copy of which is attached hereto as Exhibit 99.2 and incorporated herein by reference; and ● a form of message to Higher One’s customers, first used or made available on June 30, 2016, a copy of which is attached hereto as Exhibit 99.3 and incorporated herein by reference. The information set forth under Items 1.01, 5.03, 8.01 and 9.01 of the Current Report on Form 8-K filed by Higher One on June 30, 2016 (including all exhibits attached thereto) is incorporated herein by reference. Additional Information The tender offer for the issued and outstanding shares of Higher One has not yet commenced. This Schedule 14D-9 is provided for informational purposes only and does not constitute an offer to purchase or the solicitation of an offer to sell any securities. Merger Sub, a direct wholly-owned subsidiary of Parent, a direct wholly-owned subsidiary of the holding company that owns Blackboard Inc. (“ Blackboard ”), intends to file with the Securities and Exchange Commission (the “
